


Exhibit 10.1

REXAHN PHARMACEUTICALS, INC.

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is made and entered into by and
between Rexahn Pharmaceuticals, Inc., a Delaware corporation (the
“Corporation”), and the undersigned purchaser (the “Purchaser”) of the
Securities (defined below) effective as of August ____, 2005, the date on which
the Purchaser's subscription for the Securities shall be deemed accepted by the
Corporation if the Corporation accepts the subscription pursuant to Section A.2.

WHEREAS, the Purchaser desires to subscribe for and purchase the Securities for
the Purchase Price (as defined below); and

WHEREAS, the Corporation desires to issue and sell to Purchaser shares of its
common stock for the Purchase Price; and

NOW, THEREFORE, in consideration of the premises and the mutual obligations and
covenants set forth herein, the parties hereto agree as follows:

A. Purchase of Securities.

1.            The Purchaser hereby subscribes for the number of shares of common
stock, par value $.0001 per share, of the Corporation (the “Securities”) set
forth on Exhibit A hereto for a per share purchase price of U.S.$2.00, or, the
aggregate purchase price set forth on Exhibit A hereto (the “Purchase Price”).

The closing of the purchase and sale of the Securities shall take place at the
offices of the Corporation, 9620 Medical Center Drive, Rockville, Maryland 20850
at 10:00 a.m. or at such other time and place as the Corporation shall designate
in writing to Purchaser. On or prior to the closing, the Purchase Price shall be
received by the Corporation from the Purchaser by wire transfer of immediately
available funds in U.S. Dollars and the Corporation shall deliver the Securities
to the Purchaser within a reasonable time following the closing.

2.            This subscription shall be deemed accepted by the Corporation once
this Agreement has been executed by the Corporation and the Purchaser.

 

3.

The Purchaser hereunder understands, acknowledges and agrees that:

a.            This subscription is and shall be irrevocable, except that the
Purchaser shall have no obligation hereunder in the event that this subscription
is for any reason rejected.

b.            In reliance upon applicable exemptions, the Securities have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and the

 

 


--------------------------------------------------------------------------------



 

rules and regulations thereunder or any other U.S. or foreign federal or state
securities laws and the rules and regulations thereunder.

c.            No U.S. or foreign federal or state governmental agency has made
any finding or determination as to the fairness of this subscription for
investment or any recommendation or endorsement of the Securities.

d.            Because the Securities have not been registered under the
Securities Act or applicable U.S. or foreign federal or state securities laws,
the economic risk of the investment must be borne indefinitely by the Purchaser
and the Securities may not be sold, pledged or hypothecated or otherwise
transferred unless subsequently registered under the Securities Act and
applicable U.S. or foreign federal or state securities laws or an exemption from
such registration is available. Registration under the Securities Act and
applicable U.S. or foreign federal or state securities laws is unlikely at any
time in the future.

e.            No assignment, sale, pledge, hypothecation, transfer, exchange or
other disposition, or offer thereof, of the Securities may be made if, in the
opinion of counsel to the Corporation, such disposition or offer would require
registration under the Securities Act or would result in the violation of
applicable federal or U.S. or foreign federal or state securities laws.

 

B.

Representations, Warranties and Agreements of the Purchaser.

1.            The Purchaser hereby represents and warrants to, and acknowledges
and agrees with, the Corporation that:

a.            The Purchaser is not a U.S. person within the meaning of
Rule 902(k) of Regulation S under the Securities Act (“U.S. Person”), which term
includes: (i) a natural person resident in the United States; (ii) a partnership
or corporation organized or incorporated under the laws of the United States;
(iii) an estate of which any executor or administrator is a U.S. Person; (iv) a
trust of which any trustee is a U.S. Person (other than a trust of which any
professional fiduciary duty acting as trustee is a U.S. Person, if a trustee who
is not a U.S. Person has sole or shared investment discretion with respect to
the trust assets, and no beneficiary of the trust (and no settler if the trust
is revocable) is a U.S. Person); (v) an agency or branch of a foreign entity
located in the United States; (vi) a non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. Person; (vii) a discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary organized, incorporated or (if an individual) resident in the United
States; and (viii) a partnership or corporation (A) organized or incorporated
under the laws of any foreign jurisdiction and (B) formed by a U.S. Person
principally for the purpose of investing in securities not registered under the
Securities Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) under the Securities Act) who are not
natural persons, estates or trusts.

 

2

 


--------------------------------------------------------------------------------



 

 

 

b.

If the Purchaser is a trust, no beneficiary of the trust is a U.S. Person.

c.            The Purchaser is acquiring the Securities for its own behalf and
account for investment and not on behalf or for the benefit of any U.S. Person
or with a view to distribution, resale, subdivision or fractionalization
thereof. The sale and resale of the Securities has not been pre-arranged with
any U.S. Person or buyer in the United States, and the Purchaser has no present
plans to enter into any contract, undertaking, agreement or arrangement for the
distribution, resale, subdivision or fractionalization of the Securities. In
order to induce the Corporation to issue and sell the Securities subscribed for
hereby, the Purchaser agrees that the Corporation will have no obligation to
recognize the ownership, beneficial or otherwise, of the Securities by anyone
but the Purchaser.

d.            The Purchaser has not been offered the Securities in the United
States and at the time of execution of this Agreement is physically outside the
United States.

e.            The Purchaser acknowledges and agrees that until the expiration of
the one-year distribution compliance period within the meaning of Rule 902(f) of
Regulation S under the Securities Act, the Purchaser will only resell the
Securities in compliance with the provisions of Regulation S, pursuant to
registration under the Securities Act or pursuant to an exemption from
registration.

f.             The Purchaser agrees not to engage in hedging transactions with
regard to the Securities unless in compliance with the Securities Act.

g.            The Purchaser understands that the offering and sale of the
Securities is intended to be exempt from registration under the Securities Act,
by virtue of Regulation S of the Securities Act and from applicable U.S. or
foreign federal or state securities laws based, in part, upon the
representations, warranties and agreements contained in this Agreement and the
Corporation may rely on such representations, warranties and agreements in
connection therewith.

h.            The Corporation has provided to the Purchaser and/or his attorney
and/or his accountant and/or his representative that certain offering memorandum
of the Corporation accompanying this Agreement (the “Memorandum”). The
undersigned has received and carefully reviewed the Memorandum. The Corporation
has made available to the Purchaser and/or his attorney and/or his accountant
and/or his representative all agreements, documents, books, records and reports
that he or they have requested relating to an investment in the Corporation. The
Purchaser and/or his attorney and/or his accountant and/or his representative
all have had an opportunity to ask questions of and receive answers from the
Corporation, or a person or persons acting on its behalf, concerning the terms
and conditions of this investment, any other matter set forth in the Memorandum
or materials furnished to the undersigned, and an opportunity to obtain any
additional information or material to the extent the Corporation possesses such
information or material or can acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information set forth or
referred to in the Memorandum, and answers have been provided to all of his or
their questions concerning

 

 

3


--------------------------------------------------------------------------------



 

an investment in the Corporation. In evaluating the suitability of an investment
in the Corporation, the Purchaser has not been furnished and has not relied upon
any representations or other information (whether oral or written) other than as
set forth in the Memorandum, this Agreement (including Exhibits), or as
contained in any documents, information or answers to questions furnished to him
by the Corporation. The Purchaser has not relied on any projections in making an
investment decision with respect to the Securities.

i.             The Purchaser recognizes that an investment in the Corporation
involves a high degree of risk of loss by the Purchaser of the Purchaser's
entire investment in the Corporation and has taken full cognizance of and
understands all of the risks related to the purchase of Securities.

j.             The Purchaser has discussed with its professional legal, tax and
financial advisors, to the extent it deemed appropriate, the suitability of the
investment in the Corporation for its particular tax and financial situation.
All information that the Purchaser has provided to the Corporation concerning
itself and its financial position is correct and complete as of the date set
forth below, and, if there should be any material change in such information
prior to the date such Purchaser's subscription is either accepted or rejected
by the Corporation, it will immediately provide such information to the
Corporation.

k.            The address set forth on the signature page of this Agreement is
the Purchaser's true and correct residence or principal place of business and
the Purchaser has no present intention of becoming a resident of any other state
or jurisdiction within the United States or moving its principal place of
business within the United States.

l.             The Purchaser acknowledges that the following restrictions and
limitations are applicable to the Purchaser's purchase and resales, pledges,
hypothecations or other transfers of the Securities, and, therefore, that the
Purchaser must bear the economic risk of investment in the Securities for an
indefinite period of time:

(i)        As described in subparagraph A.3.d. above, the Securities have not
been registered and, therefore, they may not be sold, pledged, hypothecated or
otherwise transferred unless they are registered under the Securities Act and
applicable U.S. or foreign federal or state securities laws or an exemption from
such registration is available.

(ii)       A legend will be placed on the certificate or certificates evidencing
the Securities in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AS AMENDED, OR
ANY OTHER U.S. OR FOREIGN FEDERAL OR STATE SECURITIES LAWS. WITHOUT SUCH
REGISTRATION, SUCH SECURITIES MAY NOT BE

 

4


--------------------------------------------------------------------------------



 

SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER,
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR IN A
TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE U.S. OR FOREIGN FEDERAL OR STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

(iii)       Stop transfer instructions have been or will be placed with respect
to the Securities so as to restrict the resale, pledge, hypothecation or other
transfer thereof and the Corporation's stock transfer agent will not be required
to accept for registration of transfer any Securities, except upon presentation
of evidence satisfactory to the Corporation and the transfer agent that the
restrictions set forth in this Agreement has been complied with.

(iv)        Stop transfer instructions described in subparagraph (iii) above
will be placed with respect to any new certificate representing the Securities
upon presentment by the Purchaser of a certificate for transfer.

The foregoing representations and warranties are true and accurate as of the
date hereof and will be true and accurate as of the date the Purchaser's
subscription for the Securities is accepted by the Corporation. The Purchaser
agrees to indemnify the Corporation for any losses, costs or expenses resulting
from its breach of any such representations and warranties. If in any respect
such representations and warranties will not be true and accurate as of the date
the Purchaser's subscription for the Securities is accepted by the Corporation,
the Purchaser will give written notice of such fact to the Corporation
specifying which representations and warranties are not true and accurate and
the reasons therefor.

 

C.

Representations, Warranties and Agreements of the Corporation.

The Corporation hereby represents and warrants to, and agrees with, the
Purchaser that:

1.            Organization and Standing. The Corporation is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority required to own,
lease and operate its properties and to carry on its business as currently being
conducted.

2.            Authorization. The Corporation has all requisite corporate power
and authority to execute and enter into this Agreement. All corporate action on
the part of the Corporation necessary for the authorization, execution, delivery
and performance of its obligations under this Agreement has been taken. This
Agreement, when executed and delivered by the Corporation, will constitute the
legal, valid and binding obligation of the Corporation, enforceable against the
Corporation in accordance with its terms, subject to bankruptcy, insolvency,
reorganization and

 

 

5


--------------------------------------------------------------------------------



 

other laws of general applicability relating to or affecting creditors' rights
and to general equity principles.

3.            No Conflict. The execution, delivery and performance of the
obligations under this Agreement by the Corporation and the consummation by the
Corporation of the transactions contemplated by this Agreement will not, with or
without the giving of notice or lapse of time, or both, violate, conflict with,
result in a breach of, constitute a default under or accelerate the performance
required by any of the terms, conditions or provisions of (i) the Certificate of
Incorporation or By-laws of the Corporation or (ii) except for such violations,
conflicts, breaches, defaults or accelerations that, individually or in the
aggregate, have a material adverse effect on the business of the Corporation,
any contract, covenant, agreement or understanding, or any statute, rule,
regulation, order, decree, ruling, judgment, arbitration award, law, ordinance
or stipulation to which the Corporation is a party or to which it or any of its
properties or assets is subject, or result in the creation of any liens,
pledges, security interests, charges, equities, options, proxies, voting
restrictions, rights of first refusal, encumbrances, restrictions (other than
restrictions arising under applicable securities laws) and claims of every kind
and character on any of its properties or assets.

 

D.

Governing Law.

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles
regarding conflicts of law.

 

E.

Successors and Assigns.

All covenants and agreements of the Corporation and the Purchaser under this
Agreement shall be binding on the Corporation and the Purchaser and their
respective successors and assigns, except that the Purchaser may not assign any
of its rights or obligations hereunder.

 

F.

Entire Agreement; Amendment.

Each of the Corporation and the Purchaser confirms that this Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated except by a
written instrument signed by the Corporation and the Purchaser.

 

G.

Notices, etc.

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly made when delivered personally or
by express mail or courier or when sent by facsimile transmission or any other
electronic transmission (provided a written confirmation evidencing such
facsimile or electronic transmission is mailed by first class mail, postage
prepaid within two business days) to the respective parties at the following
address for the Corporation or the address for the Purchaser as set forth on the
signature page to this

 

 

6


--------------------------------------------------------------------------------



 

Agreement (or at such other address for a party as shall be specified in the
notice given in accordance with this Section G):

If to the Corporation, to:

Rexahn Pharmaceuticals, Inc.

Attention: Ted T.H. Jeong

9620 Medical Center Drive

Rockville, Maryland  20850

Fax: (240) 268-5310

with a copy to:

Chadbourne & Parke LLP

Attention: Hwan Kim, Esq.

1200 New Hampshire Avenue, N.W.

Washington, DC 20036

Fax: (202) 974-5602

 

H.

Rights; Severability.

Unless otherwise expressly provided herein, each party's rights hereunder are
several rights, not rights jointly held with any of the other investors in the
Corporation's Securities. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

I.

Agent's Fees.

The Purchaser (i) represents and warrants that he has retained no finder or
broker in connection with the transactions contemplated by this Agreement and
(ii) hereby agrees to indemnify and to hold the Corporation and any other
investors in the Corporation's Securities harmless from any liability for any
commission or compensation in the nature of an agent's fee to any broker or
other person or firm (and the costs and expenses of defending against such
liability or asserted liability) for which the Purchaser is responsible in
connection with the transactions contemplated by this Agreement.

 

J.

Information Confidential.

The Purchaser acknowledges that the information received by such Purchaser
pursuant hereto may be confidential and is for his use only and such Purchaser
will not reproduce, disclose or disseminate such information to any other person
(other than the Purchaser's employees or agents having a need to know the
contents of such information, and the Purchaser's attorneys), except in
connection with the exercise of rights under this Agreement, unless the

 

 

7


--------------------------------------------------------------------------------



 

Corporation has made such information available to the public generally or the
Purchaser is required to disclose such information by a governmental body or is
summoned as a witness or required to give such information pursuant to a valid
subpoena or any other lawful process.

 

K.

Titles and Subtitles.

The titles of the Sections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

 

L.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which will
be an original, but all of which together will constitute one instrument.

 

 

8


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Purchaser has executed this Agreement this ___ day of
August, 2005.

 

Tax or Other Identification Number

[Name of Purchaser]

 

_______________________________

By:                                                        

Name:

Title:

Address:

 

 

9


--------------------------------------------------------------------------------



 

 

SUBSCRIPTION ACCEPTED AND SUBSCRIPTION AGREEMENT AGREED TO:

REXAHN PHARMACEUTICALS, INC.

By:                                                         

 

Name:

 

Title:

 

Date:__________________________

 

 

10


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

 

Name

Securities

Per Share Price

Aggregate Purchase Price

[Name of Purchaser]

[             ]

Common Shares

$2.00

$[                        ]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------